DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on September 28, 2022. Claims 18-19 have been amended. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections from the previous office action are maintained.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon et al. (KR 2010/0118808A, English translation). 

Regarding claim 1, Cheon teaches a method (a method for manufacturing a composition for forming a negative electrode of a lithium secondary battery (lines 16-17 on page 1)) comprising: 
forming a composite material comprising pseudo-graphite (forming a composition material to form a negative electrode, and the composition comprises pseudo-graphite (line 120 on page 3; claims 1 and 2)), and
depositing the composite material onto a surface of an electrode substrate to produce an electrode having a composite pseudo-graphite surface (The negative electrode for a lithium secondary battery formed by coating the composition for forming a negative electrode on the negative electrode current collector (lines 91-92 on page 3; claim 10). Since the composition comprises pseudo-graphite, the coating step produces an electrode having a composite pseudo-graphite surface). 
 
Regarding claim 2, Cheon teaches the method of claim 1, wherein the composite material is formed from particulated pseudo-graphite (the composite material is formed from particulated pseudo-graphite in a mixture comprising pseudo-graphite,  polymeric material, cellulosic dispersant, acid, and a binder (lines 107-168 on pages 3-5; claims 1-3, 6, and 8).  

Regarding claim 6, Cheon teaches the method of claim 1, wherein the composite material comprises a mixture of pseudo-graphite and a polymeric material (the composite material comprises a mixture of pseudo-graphite (line 120 on page 3; claim 2) and a polymeric material (polyacrylic conductive polymer, polyaniline conductive polymer, and polyamide conductive polymer (lines 143-145 on page 4; claims 5-6)).

Regarding claim 17, Cheon teaches the method of claim 1, wherein forming the composite material comprises chemically linking a binder to the pseudo-graphite (the composite material is formed from a mixture comprising negative active material comprising pseudo graphite, cellulose-based dispersant, polymeric material, and a binder (lines 107-lines 168). The composite material is formed through chemically linking a binder to the pseudo-graphite). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon, as applied to claim 1 above, and further in view of Enjoji et al. (JP 2017/027919A, English translation). 

Regarding claim 3, Cheon teaches the method of claim 1. However, Cheon does not teach wherein forming the composite material comprises oxidizing the pseudo-graphite to form an oxidized composite material.  
Enjoji teaches an inexpensive carbon electrode material for battery having high activity, wherein a compound containing a nitrogen atom is applied or carried on the surface of a carbonaceous material having a pseudo-graphite crystal structure (abstract). Enjoji further teaches the electrode material comprising pseudo graphite is oxidized for reducing oxide by a dry oxidation treatment. By the dry oxidation treatment, the low crystallinity portion in the carbonaceous fiber is oxidatively consumed, and the carbonic fiber having further excellent crystallinity can be obtained [para. 0031].
Cheon and Enjoji are considered analogous art to the claimed invention because they are in the same field of pseudo-graphite electrode material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cheon by oxidizing the pseudo-graphite to form an oxidized composite material, as taught by Enjoji, because Enjoji teaches wherein by the oxidation treatment the low crystallinity portion in the carbonaceous fiber is oxidatively consumed, and the carbonic fiber having further excellent crystallinity can be obtained [para. 0031]. 

Regarding claim 4, Cheon in view of Enjoji teaches the method of claim 3. Modified Cheon teaches oxidizing the pseudo-graphite to form an oxidized composite material, as outlined in the rejected claim 3 above. Modified Cheon does not teach wherein the method comprising reducing the oxidized composite material. Given the teaching of modified Cheon regarding the oxidation method, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to  reduce the oxidized compound back to non-oxidized pseudo-graphite as originally taught by Cheon that would then comprise the improved crystallinity taught by Enjoji ([para. 0031]). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon, as applied to claim 1 above, and further in view of Miyabayashi et al. (US Pat. No. 4,725,422). 

Regarding claim 5, Cheon teaches the method of claim 1, and further teaches wherein forming the composite material comprises pseudo-graphite, as outlined in the rejected claim 1.
Cheon does not teach wherein forming the composite material comprises forming at least one of aminated pseudo-graphite, carboxylated pseudo-graphite, methylated pseudo-graphite, alkylated pseudo-graphite, phenylated pseudo-graphite, benzylated pseudo-graphite, cyclopropenoid pseudo-graphite, carbene-oid derivatized pseudo-graphite, ferrocene-functionalized pseudo-graphite, and PEG-ylated pseudo-graphite.  
Miyabayashi teaches an electrode material made of a carbonaceous material having a specific pseudographite structure (Col. 1, Lns 8-11; Col. 8, Lns 50-53). The electrode material is suitable for use as battery electrodes (Col.1, Lns 22-24). The electrode material has a pseudo-graphite structure obtained by the pyrolysis of an organic compound capable of forming the graphite structure (Col. 2, Lns 62-65). The organic compound comprises carboxylic acids (Col. 3, Lns 50-66), leading to the final graphite is carboxylated pseudo-graphite. 
Cheon and Miyabayashi are considered analogous art to the claimed invention because they are in the same field of pseudo-graphite electrode material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the pseudo-graphite of Cheon with the carboxylated pseudo-graphite of Miyabayashi. The simple substitution of one known element for another (i.e., carboxylated pseudo-graphite for another pseudo-graphite) is likely to be obvious when predictable results are achieved  [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon, as applied to claim 1 above, and further in view of Kako et al. (US Pub. No. 2016/0351967A1). 

Regarding claim 8, Cheon teaches the method of claim 1. Cheon further teaches wherein the composite material comprises a mixture of pseudo-graphite and a polymeric material (lines 107-168; claims 2 and 6). However, Cheon does not explicitly teach wherein the polymeric material comprises a fluorinated polymeric material.
 Kako teaches an energy storage device includes a positive electrode and a negative electrode (abstract). Kako further teaches wherein carbonaceous materials having a pseudo-graphite structure may be used as the active electrode material [para. 0049]. To form the composite material, a binder such as fluorine-based resins (such as polytetrafluoroethylene (PTFE)) is added into the mixture for the purpose of achieving a function as the thickener in addition to a function as the binder [para. 0051]. 
Cheon and Kako are considered analogous art to the claimed invention because they are in the same field of pseudo-graphite electrode material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the polymeric material of Cheon by a fluorinated polymeric material such as polytetrafluoroethylene (PTFE), as taught by Kako, since Kako teaches that the fluorinated polymeric material provides a function as the thickener in addition to a function as the binder [para. 0051]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon, as applied to claim 1 above, and further in view of Shimizu et al. (JP 2009093819A, English translation). 

Regarding claim 13, Cheon teaches the method of claim 1. Cheon further teaches wherein the formed composite material comprises pseudo graphite (line 120 on page 3; claim 2). However, Cheon does not teach wherein the method further comprising modifying the pseudo- graphite through etherification.  
Shimizu teaches a negative electrode active material made of a graphite material powder (abstract and claim 1). Shimizu further teaches the electrode active material is modified through etherification by adding water-soluble polymer into the mixture [para. 0042]. As the water-soluble polymer, for example, a synthetic polymer such as polyethylene oxide, polyvinyl alcohol, polyvinylpyrrolidone, or a cellulose ether-based resin can be used. Among these, cellulose ether-based resins are not toxic to the human body and have the advantage of being harmless to biological systems, so it is desirable to use them. There are various cellulose ether resins having different degrees of etherification [para. 0044]. The cellulose ether-based resin is obtained by etherifying a part of the hydroxyl groups of cellulose [para. 0045]. In particular, it is desirable to use a slurry-like coating composition having a degree of etherification of less than 1.0 because good fluidity can be obtained when the slurry-like coating composition is applied to the current collector [para. 0046]. 
Cheon and Shimizu are considered analogous art to the claimed invention because they are in the same field of graphite electrode material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cheon by further modifying the pseudo- graphite through etherification, as taught by Shimizu, since etherification would control fluidity of the slurry ([para. 0046] of Shimizu). Furthermore, the selection of a known functionalization method, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon, as applied to claim 1 above, and further in view of Chen et al. (Preparation of polystyrene/graphite nanosheet composite, Polymer, 44 (2003) 1781-1784). 

Regarding claim 14, Cheon teaches the method of claim 1. Cheon does not teach wherein the method further comprising modifying the pseudo- graphite through unsaturated pendant group binding.  
Chen teaches a process for making polystyrene/graphite nanosheet composite by dispersing graphite nanosheets in polystyrene matrix via in situ polymerization with the aid of sonication (section 1 on page 1781), and the detailed fabrication process is described in section 2. The polystyrene group, which is aromatic (i.e., unsaturated bonds). The process fabricated polystyrene/graphite nanocomposite with much lower percolation threshold and much higher conductivity than those of composite made by conventional methods (sections 3.4 and 4). 
Cheon and Chen are considered analogous art to the claimed invention because they are in the same field of graphite electrode material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cheon by further modifying the pseudo- graphite through unsaturated pendant group binding such as using the polystyrene group, as taught by Chen, since the formed composite has much lower percolation threshold and much higher conductivity (sections 3.4 and 4 in Chen). Furthermore, the selection of a known functionalization method, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon, as applied to claim 1 above, and further in view Zhou et al. ( CN101763944A, English translation). 

Regarding claim 15, Cheon teaches the method of claim 1. Cheon teaches forming a composite material comprising pseudo-graphite, as outlined in the rejected claim 1. Cheon does not teach wherein the method further comprising modifying the pseudo-graphite through shell-functionalization.  
Zhou teaches a method for preparing a composite carbon material for a battery. Zhou further teaches the surface of the core material is coated with a three-dimensional hierarchical porous carbon shell  (claim 1). The three-dimensional material has a core-shell structure with a graphite-like material as the inner core and the shell layer is porous carbon with a three-dimensional hierarchical pore structure [para. 0021]. 
Cheon and Zhou are considered analogous art to the claimed invention because they are in the same field of graphite-like electrode material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cheon by further modifying the pseudo- graphite through shell-functionalization to make the material with a core-shell structure, as taught by Zhou, because Zhou teaches wherein the core-shell structure has both good electric double layer energy storage and lithium ion desorption/intercalation energy storage characteristics; It can effectively improve the high rate performance and power density of lithium-ion batteries; it can meet the dual requirements of supercapacitor batteries for lithium-ion energy storage and electric double-layer energy storage of negative electrode materials; it can be used as a high-performance lithium-ion battery negative electrode; High rate charge and discharge performance; and good prospects for industrialization [para. 0038]. Furthermore, the selection of a known material functionalization method, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon, as applied to claim 1 above, and further in view Georgakilas et al. ( Noncovalent Functionalization of Graphene and Graphene Oxide for Energy Materials, Biosensing, Catalytic, and Biomedical Applications, Chemical Reviews, 2016, 116, 9, 5464–5519). 
Regarding claim 16, Cheon teaches the method of claim 1, and further teaches forming a composite material comprising pseudo- graphite as outlined in the rejected claim 1. Cheon does not teach wherein the method further comprising modifying the pseudo- graphite through non-covalent decoration.  
Georgakilas reviews noncovalent functionalization of graphene and graphene oxide with various species involving biomolecules, polymers, drugs, metals and metal oxide-based nanoparticles, quantum dots, magnetic nanostructures, other carbon allotropes (fullerenes, nanodiamonds, and carbon nanotubes), and graphene analogues (MoS2, WS2). A significant part of this Review explores the possibilities of graphene/graphene oxide-based 3D superstructures and their use in lithium-ion batteries (abstract).
Cheon and Georgakilas are considered analogous art to the claimed invention because they are in the same field of graphite-like electrode material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cheon by further modifying the pseudo- graphite through non-covalent functionalization using the methods extensively reviewed by Georgakilas, because Georgakilas teaches wherein noncovalent functionalization is largely preferred as it does not alter the structure and electronic properties of graphene while it simultaneously introduces new chemical groups on the surface (the 2nd paragraph in Col.1, on page 5466).  Furthermore, the selection of a known material functionalization method, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon, as applied to claim 1 above, and further in view Galdino et al. ( Graphite Screen-Printed Electrodes Applied for the Accurate and Reagentless Sensing of pH, Analytical Chemistry,  2015, 87, 23, 11666–11672). 

Regarding claims 18 and 19, Cheon teaches the method of claim 1. Cheon further teaches depositing the composite material onto the surface of the electrode substrate, as outlined in the rejected claim 1. However, Cheon does not teach wherein depositing the composite material onto a surface of an electrode substrate comprises depositing the composite material onto a non- conducting substrate to form electrodes and traces, of instant claim 18; wherein depositing the composite material onto the non-conducting substrate comprises screen-printing the composite material onto the non- conducting substrate, of instant claim 19.
Galdino teaches graphite screen-printed electrodes (title). For the fabrication of the screen-printed graphite electrode, a carbon-graphite ink formulation was screen-printed onto a polyester (Autostat, 250 μm thickness) flexible film (Col. 2, the 2nd paragraph on page 11667). Note that the polyester flexible film is a non-conducting substrate. 
Cheon and Galdino are considered analogous art to the claimed invention because they are in the same field of graphite-like electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cheon by screen-printing the pseudo- graphite ink onto a non-conducting substrate such as a polyester flexible film, as taught by Galdino, because it provides the benefits of low cost, rapid utilization, and simiplicity (the 2nd paragraph in Col. 1 of page 11667 in Galdino). Furthermore, the claimed limitations are obvious because all the claimed elements and methods (i.e., non-conducting substrate, screen-printing, and pseudo-graphite) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Response to Arguments
Applicant’s arguments, see Remarks Pg. 5-12, filed September 28, 2022, with respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections have been fully considered, but they are not persuasive.
Applicant’s Argument #1:
Regarding claims 1,2, 6, and 17 rejected under 35 U.S.C. § 102, applicant argues that Cheon does not anticipate Claim 1 because this reference does not disclose a composite material formed from a "pseudo-graphite" material that reads on the pseudo-graphite material explicitly defined and described in the present application. Cheon only makes a general reference to a pseudo-graphite material and provides no further description of this material. There is no evidence, therefore, that the pseudo-graphite material described in Cheon reads on the pseudo- graphite material recited in the present claims and defined in the present application. Moreover, the Office has not presented any evidence that a person of ordinary skill would have understood that the pseudo-graphite material described in Chen is the same as the pseudo-graphite material explicitly defined in the present application. Consequently, the Office has not shown that Cheon teaches each and every element recited in Claim 1. In view of the foregoing, Claim 1 is novel over Cheon. Claims 2, 6, and 17 that further define and delineate the subject matter of Claim 1 are likewise novel over Cheon. 
Examiner’s Response #1:
The applicant’s arguments are noted, but are not persuasive. First, Cheon teaches forming a composite material comprising pseudo-graphite (line 120 on page 3; claims 1 and 2). Second, applicant argues that the pseudo-graphite material in the present application is a particular material having special properties and characteristics, and the reference fails to show certain features of applicant’s invention; however, it is noted that the special properties and characteristics upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Third, under a broadest reasonable interpretation, the disclosed pseudo-graphite material reads on the pseudo-graphite material recited in the present claims since general pseudo-graphite material is claimed. Products of identical chemical composition cannot have mutually exclusive properties, and thus, the argued properties are necessarily present in the prior art material. The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present [See MPEP 2112]. Therefore, all 35 U.S.C. § 102 rejections for claims 1-2, 6 and 17 from the previous office action are maintained. 
Applicant’s Argument #2:
Regarding claims 3-5, 8, 13-16, and 18-19 rejected under 35 U.S.C. § 103, 
applicant argues that there is no evidence that the pseudo-graphite material disclosed in the prior arts is the same as the pseudo-graphite material explicitly defined and described in the present application or there is no description in the prior arts of the pseudo-graphite material that reads on the pseudo-graphite material explicitly defined and described in the present application.    
Examiner’s Response #2:
The applicant’s arguments are noted, but are not persuasive. First, as outlined in the rejections of claims 3-5, 8, 13-16, and 18-19, the prior arts teach the pseudo-graphite material. Second, applicant argues that the pseudo-graphite material in the present application is a particular material having special properties and characteristics, and the references fail to show certain features of applicant’s invention; however, it is noted that the special properties and characteristics upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Third, under a broadest reasonable interpretation, the disclosed pseudo-graphite material reads on the pseudo-graphite material recited in the present claims since applicant only claims general pseudo-graphite material and does not claim its special features, structures, properties and characteristics of the special pseudo-graphite defined and described in the present application. As argued previously, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present [See MPEP 2112]. There is no indication that the pseudo-graphite material of the prior art is different than the pseudo-graphite material claimed and thus these identical chemical structures are expected to have the same properties. Therefore, all 35 U.S.C. § 103 rejections for claims 3-5, 8, 13-16, and 18-19 from the previous office action are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S.Q./Examiner, Art Unit 1795                             


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795